Exhibit 10.2

 

CONSULTING AGREEMENT

Timothy P. Noyes

 

THIS CONSULTING AGREEMENT (together with the attached Business Terms Exhibit,
the “Agreement”), is made effective as of October 1, 2019 (the “Effective Date”)
by and between Proteon Therapeutics, Inc., a Delaware corporation with an office
at 200 West Street, Waltham, MA 02451, together with its subsidiaries, Proteon
International Holdings, Inc., Proteon Securities Corp., Proteon Therapeutics
Limited, and REM 1 Acquisition, Inc. (collectively, “Proteon”), and Timothy P.
Noyes, an individual with an address at 5 Brigham Road, Lexington, MA 02420
(“Consultant”). Proteon desires to have the benefit of Consultant’s knowledge
and experience, and Consultant desires to provide services to Proteon, all as
provided in this Agreement.

 

1.Services. Proteon retains Consultant, and Consultant agrees to provide,
consulting and advisory services to Proteon as Proteon may from time to time
reasonably request and as specified in the attached Business Terms Exhibit (the
“Consulting Services”). Any changes to the Consulting Services (and any related
compensation adjustments) must be agreed to in writing between Consultant and
Proteon prior to implementation of the changes.

 

2.Compensation. As full consideration for Consulting Services provided under
this Agreement, Proteon agrees to pay Consultant and reimburse expenses as
described in the Business Terms Exhibit.

 

3.Performance. Consultant agrees to provide the Consulting Services to Proteon,
or to its designee, in accordance with all applicable laws and regulations and
the highest professional standards. Consultant will also comply with Proteon’s
Code of Business Conduct and Ethics, a copy of which can be found at
www.proteontherapeutics.com, and all other policies and procedures that have
been communicated to Consultant.

 

4.Compliance with Obligations to Third Parties. Consultant agrees not to use any
trade secrets or other confidential information of any other person, firm,
corporation, institution or other third party in connection with any of the
Consulting Services. Consultant agrees not to make any use of any funds, space,
personnel, facilities, equipment or other resources of a third party in
performing the Consulting Services, nor take any other action that would result
in a third party asserting ownership of, or other rights in, any Work Product
(defined in Section 5), unless agreed upon in writing in advance by Proteon.

 

5.Work Product. Consultant will promptly and fully disclose in confidence to
Proteon all inventions, discoveries, improvements, ideas, concepts, designs,
processes, formulations, products, computer programs, works of authorship,
databases, mask works, trade secrets, know-how, information, data,
documentation, reports, research, creations and other products arising from or
made in the performance of (solely or jointly with others) the Consulting
Services (whether or not patentable or subject to copyright or trade secret
protection) (collectively, the “Work Product”). Consultant assigns and agrees to
assign to Proteon all rights in the United States and throughout the world to
Work Product. Consultant will keep and maintain adequate and current written
records of all Work Product, and such records will be available to and remain
the sole property of Proteon at all times. For purposes of the copyright laws of
the United States, Work Product will constitute “works made for hire,” except to
the extent such Work Product cannot by law be “works made for hire”. Consultant
will execute all documents, and take any and all actions needed, all without
further consideration, in order to confirm Proteon’s rights as outlined above.

 

Page 1 of 6





6.Confidentiality. The confidentiality obligations of Consultant under the
Confidentiality and Inventions Assignment Agreement entered into by Proteon and
Consultant shall continue to be applicable, to the same extent as if Consultant
was an employee of Proteon, during the term that Consultant is rendering
Consulting Services to Proteon pursuant to this Agreement.

 

7.Proteon Materials. All documents, data, records, materials, compounds,
apparatus, equipment and other physical property furnished or made available by
or on behalf of Proteon to Consultant in connection with this Agreement
(“Proteon Materials”) are and will remain the sole property of Proteon.
Consultant will use Proteon Materials only as necessary to perform the
Consulting Services and will not transfer or make available to any third party
the Proteon Materials without the express prior written consent of Proteon.
Consultant will return to Proteon any and all Proteon Materials upon request.

 

8.Publication; Publicity. Consultant may not publish or refer to Work Product,
in whole or in part, without the prior express written consent of Proteon.

 

9.Term and Termination. The term of this Agreement will commence on the
Effective Date and expire at the end of the period specified in the “Term”
Section of the Business Terms Exhibit, unless sooner terminated pursuant to the
provisions of this Section 9 or extended by mutual written agreement of the
parties (the “Term”). Proteon or Consultant may terminate this Agreement at any
time without cause upon prior written notice to the other party; provided,
however, that Consultant may not terminate this Agreement (other than on account
of Proteon’s breach of its obligations to Consultant under this Agreement or the
Separation Agreement, dated as of September 30, 2019, by and between Consultant
and Proteon) prior to the earliest to occur of (i) the closing of Proteon’s
proposed merger with ArTara Therapeutics, Inc., (ii) the closing of another
strategic transaction (including, without limitation, a reverse merger) that
constitutes a Change of Control (as defined in Proteon’s Amended and Restated
2014 Equity Incentive Plan) of Proteon, or (iii) the completion of the
liquidation, windup and dissolution of Proteon (any of the foregoing
transactions or events referred to in the foregoing clauses (i)-(iii) being
referred to in this Agreement as a “Strategic Transaction”). Any expiration or
termination of this Agreement shall be without prejudice to any obligation of
either party that has accrued prior to the effective date of expiration or
termination. Upon expiration or termination of this Agreement, neither
Consultant nor Proteon will have any further obligations under this Agreement,
except that (a) Consultant will terminate all Consulting Services in progress in
an orderly manner as soon as practicable and in accordance with a schedule
agreed to by Proteon, unless Proteon specifies in the notice of termination that
Consulting Services in progress should be completed; (b) Consultant will deliver
to Proteon all Work Product made through expiration or termination; (c) Proteon
will pay Consultant any monies due and owing Consultant, up to the time of
termination or expiration, for Consulting Services properly performed and all
authorized expenses actually incurred; (d) Consultant will immediately return to
Proteon all Proteon Materials and other Confidential Information and copies
thereof provided to Consultant under this Agreement; and (e) the terms,
conditions and obligations under this Agreement which by their nature are
intended to survive expiration or termination, including Sections 4, 5, 6, 7, 8,
9 and 10 of this Agreement and Section 2 of the Business Terms Exhibit (with
respect to any Consulting Services that may be rendered pursuant to this
Agreement at any time after the expiration or termination of this Agreement),
will survive expiration or termination of this Agreement.

 

10.Miscellaneous.

 

(a)D&O Insurance. Consultant shall be entitled to be covered by any “directors’
and officers’” liability insurance that Proteon purchases or maintains on the
date of this Agreement and/or at any time after the date of this Agreement and
prior to the effective date of the closing or completion of the first Strategic
Transaction to be closed or consummated after the date of this Agreement. The
amount and extent of coverage to which Consultant shall be entitled under any
such “directors’ and officers” liability insurance shall be no less favorable to
Consultant than the amount and extent of coverage that Consultant would have had
under any such “directors’ and officers” liability insurance if Consultant had
continued to be an officer and employee of Proteon throughout the Term instead
of a consultant to Proteon under this Agreement.

 

Page 2 of 6





(b)Independent Contractor. The parties understand and agree that Consultant is
an independent contractor and not an agent or employee of Proteon. Consultant
has no authority to obligate Proteon by contract or otherwise. Consultant will
not be eligible for any employee benefits of Proteon and expressly waives any
rights to any employee benefits.  Consultant will bear sole responsibility for
paying and reporting Consultant’s own applicable federal and state income taxes,
social security taxes, unemployment insurance, workers’ compensation, and health
or disability insurance, retirement benefits, and other welfare or pension
benefits, if any, and indemnifies and holds Proteon harmless from and against
any liability with respect to such taxes and benefits.

 

(c)Use of Name. Consultant consents to the use by Proteon of Consultant’s name
on its website, in press releases, company brochures, offering documents,
presentations, reports or other documents in printed or electronic form, and any
documents filed with or submitted to any governmental or regulatory agency or
any securities exchange or listing entity; provided, that such materials or
presentations accurately describe the nature of Consultant’s relationship with
or contribution to Proteon.

 

(d)Entire Agreement. This Agreement contains the entire agreement of the parties
with regard to its subject matter, and supersedes all prior or contemporaneous
written or oral representations, agreements and understandings between the
parties relating to that subject matter. This Agreement may be changed only by a
writing signed by Consultant and an authorized representative of Proteon.

 

(e)Assignment and Binding Effect. The Consulting Services to be provided by
Consultant are personal in nature. Consultant may not assign or transfer this
Agreement or any of Consultant’s rights or obligations hereunder without
Proteon’s prior written consent. In no event will Consultant assign or delegate
responsibility for actual performance of the Consulting Services to any third
party. Proteon may transfer or assign this Agreement, in whole or in part,
without the prior written consent of Consultant. Any purported assignment or
transfer in violation of this Section is void. This Agreement will be binding
upon and inure to the benefit of the parties and their respective legal
representatives, heirs, successors and permitted assigns.

 

(f)Notices. All notices required or permitted under this Agreement must be in
writing and must be given by directing the notice to the address for the
receiving party set forth in this Agreement or at such other address as the
receiving party may specify in writing under this procedure. Notices to Proteon
will be marked “Attention: Chief Financial Officer and Secretary”. Notices shall
be deemed to have been given when sent to a party at the address set forth
herein for such party or at the electronic addresses provided by such party.
Each party may change its addresses by giving notice to the other party as set
forth herein.

 

(g)Governing Law. This Agreement and any disputes relating to or arising out of
this Agreement will be governed by, construed, and interpreted in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
any choice of law principle that would require the application of the law of
another jurisdiction. The parties agree to submit to the exclusive jurisdiction
of the state and federal courts located in the Commonwealth of Massachusetts and
waive any defense of inconvenient forum to the maintenance of any action or
proceeding in such courts.

 

Page 3 of 6





(h)Severability; Reformation. Each provision in this Agreement is independent
and severable from the others, and no provision will be rendered unenforceable
because any other provision is found by a proper authority to be invalid or
unenforceable in whole or in part. If any provision of this Agreement is found
by such an authority to be invalid or unenforceable in whole or in part, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision and the intent of the
parties, within the limits of applicable law.

 

(i)No Strict Construction; Headings. This Agreement has been prepared jointly
and will not be strictly construed against either party. The section headings
are included solely for convenience of reference and will not control or affect
the meaning or interpretation of any of the provisions of this Agreement.

 

(j)Waivers. Any delay in enforcing a party’s rights under this Agreement, or any
waiver as to a particular default or other matter, will not constitute a waiver
of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by Consultant and an
authorized representative of the waiving party, as applicable.

 

(k)Remedies. Except in respect of any breaches by Consultant of any provision of
any of Sections 4, 5, 6, 7 and 8 hereof, Proteon’s sole and exclusive remedy for
any claim against Consultant with respect to quality of the Consulting Services
shall be the correction by Consultant of any material defects or deficiencies
therein, of which Proteon notifies Consultant in writing within ninety (90) days
after the completion of that portion of the Consulting Services.  In the absence
of any such notice, the Consulting Services shall be deemed satisfactory to and
accepted by Proteon.

 

(l)Limitations of Liability. Except in respect of any breaches by Consultant of
any provision of any of Sections 4, 5, 6, 7 and 8 hereof, Proteon agrees that
the total liability of Consultant for all claims of any kind arising as a result
of or related to the Agreement, or to any act or omission of Consultant, whether
in contract, tort or otherwise, shall not exceed an amount equal to the amount
actually paid by Proteon to Consultant for the Consulting Services during the
twelve (12) month period preceding the date the claim arises.  Proteon shall
indemnify, defend and hold Consultant harmless against any claims by third
parties, including all costs, expenses and attorneys’ fees incurred by
Consultant therein, arising out of or in conjunction with Consultant’s
performance of Services under this Agreement, other than any such claims arising
out of Consultant’s gross negligence, willful misconduct or action taken in bad
faith.

 

(m)Counterparts. This Agreement may be executed in two or more counterparts, all
of which, taken together, will be considered to be one and the same instrument.
This Agreement may be executed and delivered by facsimile or portable document
format (.pdf) or by any other electronic means that is intended to preserve the
original appearance of the document, each of which shall be deemed an original.

 

[Remainder of page remains blank]

 

 



Page 4 of 6



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

PROTEON THERAPEUTICS, INC.   CONSULTANT      

By:

/s/ George A. Eldridge            



 

By:

/s/ Timothy P. Noyes            



     

Print Name:

George A. Eldridge            



 

Print Name:

Timothy P. Noyes            



     

Title:

Senior Vice President, Chief Financial Officer, Treasurer and
Secretary            



 

Title:

Consultant            



     

Date:

October 1, 2019            



 

Date:

September 30, 2019            



      PROTEON INTERNATIONAL HOLDINGS, INC.   PROTEON SECURITIES CORP.      

By:

/s/ George A. Eldridge            



 

By:

/s/ George A. Eldridge            



     

Print Name:

George A. Eldridge            



 

Print Name:

George A. Eldridge            



     

Title:

Secretary and Treasurer            



 

Title:

Director            



     

Date:

October 1, 2019            

 

Date:

October 1, 2019            



      PROTEON THERAPEUTICS LIMITED   REM 1 ACQUISITION, INC.      

By:

/s/ Timothy P. Noyes            

 

By:

/s/ George A. Eldridge            



     

Print Name:

Timothy P. Noyes            



 

Print Name:

George A. Eldridge            



     

Title:

President            



 

Title:

Treasurer and Secretary            



     

Date:

September 30, 2019            

 

Date:

October 1, 2019            



 



Note to Consultant

 

Please return a completed IRS Form W-9 to AP@proteontx.com to enable payment.

 

Page 5 of 6





BUSINESS TERMS EXHIBIT

 

Consulting Agreement with Timothy P. Noyes

 

1.Consulting Services:

 

Consultant will provide consulting services to Proteon relating to Consultant’s
role as, and Consultant will serve as: (1) the President and CEO and the
Principal Executive Officer of Proteon, (2) a director on the Board of Directors
of Proteon, (3) the President of Proteon International Holdings, Inc. and
Proteon Securities Corp., (4) the sole director of Proteon Therapeutics Limited,
and (5) the President and CEO of REM 1 Acquisition, Inc. In such roles,
Consultant shall perform the duties and responsibilities as are delegated or
assigned to Consultant by the Board of Directors of Proteon, and Consultant will
have the powers and authority granted by the Board of Directors of Proteon or
the applicable Proteon subsidiary, or as described in Proteon’s Second Amended
and Restated Bylaws or in the governing documents of the applicable Proteon
subsidiary, including, without limitation, check signing authority. Consultant
shall also provide a reasonable number of transition-related consultations if
requested by Proteon.

 

2.Compensation:

 

Fees: Proteon will pay Consultant an hourly rate of Five Hundred U.S. Dollars
($500) for the Consulting Services requested by Proteon, provided that Proteon
does not promise or guarantee to Consultant any minimum number of hours or days
of Consulting Services.

 

Expenses: Proteon will reimburse Consultant for any pre-approved expenses
actually incurred by Consultant in connection with the provision of Consulting
Services. Requests for reimbursement will be in a form reasonably acceptable to
Proteon, will include supporting documentation and will accompany Consultant’s
invoices.

 

Invoicing: No later than the last day of each calendar month, Consultant will
invoice Proteon for Consulting Services rendered and related expenses incurred
during the preceding month. Invoices should reference this Agreement and should
be submitted to AP@Proteontx.com. Invoices will contain such detail as Proteon
may reasonably require and will be payable in U.S. Dollars. Undisputed payments
will be made by Proteon within thirty (30) days after Proteon’s receipt of
Consultant’s invoice, request for reimbursement and all supporting
documentation.

 

3.Term:

 

This Agreement will be for an initial term of one (1) year beginning on the
Effective Date.

 

Page 6 of 6



 

 

